DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 11-16,20 and 21 are subject under examination.

Allowable Subject Matter
Claims 1-5, 11-16,20 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Prior art fails to teach the combination of ““determining whether to initiate a handoff of  the user equipment based on… .a network map that includes multiple network sites that are nearby or surrounding the user equipment or the current network site; analyzing a potential signal quality of a signal response for each  the multiple networks sites in the network map, each analysis of the potential signal quality based on a transmission received from the user equipment; identifying a potential network site of the multiple networks sites based on the analysis of the potential signal quality of the signal response for each of the multiple network sites in the network map, selecting the potential network site for the handoff based on the analysis of the potential signal quality and a characteristic or parameter of the network” in addition to other limitations of claim 1. 

Regarding claim 12, Prior art fails to teach the combination of “a handoff module configured to: evaluate the signal quality of the connected network site; analyze a 
Claims 2-5, 11, 13-16,20 and 21 are allowed as being dependent on claim 1 or 12. 
The closest prior art, reference Kwun (US 20060281461) teaches in para 0033 “the neighbor base stations may measure the intensity of an uplink signal of the mobile station”; see para 0034 “ each of the neighbor base stations receives an uplink signal of the mobile station by using the information about the mobile station having been received from the serving base station, and measures the intensity of the received uplink signal. “; see para 0030 “The serving base station determines if it is required to perform a handoff depending on measured results of uplink/downlink signal intensities between the mobile station and the neighbor base stations in step 416. In this case, the serving base station determines the neighbor base station representing the superior channel state”. Therefore, Kwun teaches serving base station determines if it is required to perform a handoff depending on measured results of uplink signal and serving base station selects the neighboring base station (interpreted as selecting the potential network site) based on the signal quality, however it doesn’t teach initiation of handover is also based on a network map.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/PAMIT KAUR/Examiner, Art Unit 2416          

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416